¶39
J.M. Johnson, J.
(concurring in dissents) — I agree with Justice Chambers’ dissent that both the statutory scheme and applicable constitutional principles of notice and due process require the Department of Labor and Industries (Department) to prove charges alleged to constitute a “repeat” violation. A “repeat” charge may be sustained only where the later violation is proved substantially similar to the first. Since the Department did not meet its burden, I would reverse the violation here.
¶40 Having overturned the violation, I agree with Justice Sanders that the (then) prevailing party is entitled to attorney fees under the EAJA.